Order of Family Court, entered March 20,1967, directing respondent husband to pay the sum of $25 per week for the support of petitioner wife, unanimously modified, on the law, on the facts and in the exercise of discretion to increase the amount to be paid to the sum of $75 per week, and order otherwise affirmed, without costs and disbursements. The Family Court found that an adequate support order could not be made, principally due to respondent’s substantial indebtedness. However, considering respondent’s most recent income of $20,000 per year (his lowest income in many years) and his expectations of much higher earnings, the award of $25 per week, stated as a “ nominal amount ”, is not adequate. The evidence in the record, viewed as a whole, supports the award hereby fixed as a “fair and reasonable sum” according to respondent’s means. (Family Ct. Act, § 412.) Concur — Eager, J. P., Steuer, Tilzer, MeGivern and McNally, JJ.